TO BE PUBLISHED

§§npreme Tnnrt of glien , w N AL
2016 sc 000532-1<13 j '
@ATEwl%/lw ¢z.'.». alma

 

 

 

 

 

 

‘KENTUCKY BAR ASSOCIATION MOVANT
V. IN SUPREME COURT
JAMES NEAL TILSON RESPONDENT

OPINION AND ORDER

 

Respondent, James Neal Tilson, is licensed toipractice law in Kentucky
and was previously licensed in Arizona. In October 2014, he Was silspended in
Arizona for three years, and inl May _2015, this Court imposed identical
reciprocal discipline. See Kentucky BarAss’n v. Tilson, 460 S.W.3d 333 (Ky.
2015). Following this, additional disciplinary proceedings Were commenced in
Arizona, and in November 2015, Tilson Was permanently disbarred in that
state by consent. See In re Tilson, No. PDJ-2015-9106 (Nov. lO, 2015)
(Judgrnent of Disbarment).1 The Kentucl
phone number. Tilson did not inform Urzua of his suspension, nor did he
lterminate_the representation upon his suspension.`

(9) Jose Alfredo Castro hired Tilson in a foreclosure action in April 2014,
with a $1,000 initial fee and $500 monthly fee.1 Castro paid $6,500
through March 2015, when he discovered that Tilson had done no work
in the case. Tilson repeatedly assured Castro that he was working on the
case, but eventually quit responding to Castro’s inquires and
disappeared from his office. Tilson never even contacted Castro’sbank,
and never revealed his suspension.

In all nine cases, Tilson failed to respond to inquiries from the Arizona State
Bar. k
Tilson was charged with misconduct in all nine cases. He was alleged to~
have Violated the following Arizona Rules of Professional Conduct:
- Rule 1.2, scope of representation and allocation of authority (nine
violations) . l

- Rule 1.3, diligence (nine counts).

4

- Rule 1.3, communication (nine counts). v

- Rule 1.5, fees and fee arrangements (nine counts).

- Rule 1.7, conflict of interest (six counts).

~ Rule 1.15, safekeeping'of client property (four counts).

- Rule 1.16, duties of termination of representation (four counts).

- Rule 3.1, meritorious claims and counterclaims (two counts).

- Rule 3.2, expediting litigation (two counts).

`- Rule 8.1, disciplinary matters (nine counts).

- Rule 8_.4, misconduct involving dishonesty and misconduct prejudicial

to the administration of justice (nine counts).

In all but one of these instances, Kentucky has a parallel rule that is
substantively the same. The exception is Arizona’s bar on conduct prejudicial
l to the administration of justice. However, the other state’s rules need not be
identical to Kentucky’sfor this Court to impose reciprocal discipline. K`entucky'
4BarAss’n v. Trianer, 277 S.W.3d 604 (Ky. 2009). `

Once the proceedings began in Arizona, Tilsonacknowledged that a
formal complaint had been filed against him, declined to contest or defend the
charges, and consented to disbarment. He also agreed to reimburse each of the
former clients described above, for a total of $63,000, and was ordered to pay
the costs of the Arizona proceeding. The Arizona judgment of disbarment was
entered November 10, 2015.

The Arizona order is a .“final adjudication in another jurisdiction that an

attorney has been guilty of misconduct” and “shall establish conclusively the

5

misconduct for purposes of a disciplinary proceeding in this State.” SCR
3.435(4)(0). Under Kentucky Supreme Court Rule 3.435(4), a lawyer shall be
subject to identical discipline in the Comm_onwealth of Kentucky “unless [he]
proves by substantial evidence: (a) a lack of jurisdiction or fraud in the out-of~
state disciplinary proceeding, or -(b) that the misconduct established warrants
substantially different discipline in this State.” SCR 3.435(4)(a)-(b)4.

Although he was given the opportunity to make these showings, Tilson
did not do so, having failed to respond to this Court’s show-cause order.
Moreover, this Court sees no reason why Tilson should not be subjected to
identical discipline in this state._ l

Order

Seeing no reason why'Tilson should not be subjected to identical
discipline in this state under SCR 3.435,. it is hereby ORDERED that:

1. The Kentucky Bar Association’s petition for reciprocal
discipline is GRANTED. Respondent, James Neal Tils'on, is disbarred in
the Commonwealth of Kentucky.

2. As stated in SCR 3.390(a), this order shall take effect on the
tenth day following its entry. Tilson is instructed to promptly take all
reasonable steps to protect the interests of his clients. He shall not
accept new clients or collect unearned fees, and shall comply with the
provisions of SCR 3.130-7.50(5).

3. AS under scR 3.390, Tilson must, within 10 days after the

issuance of this order of disbarment, notify by letter duly placed with the

6

United States Postal Service all courts or other tribunals in which he has
matters pending, and all of his clients of his inability to represent them
and of the necessity and urgency of promptly retaining new counsel.
Tilson shall simultaneously provide a copy of all such letters of
notification to the Office of Bar Counsel. l-Ie shall immediately cancel any
pending advertisements, to the extent possible, and shall terminate any
advertising activity for the duration of the term of suspension. n

k 4. In accordancevwith SCR 3.450, Tilson is directed to pay any
costs associated with these disciplinary proceedings against him, should

there be any, and execution for such costs inay issue from this Court
upon finality of this 'Opinion and Order.

All sitting. All concur.

ENTERED: December 15, 2016.

WW~‘»

4 GHWJUSTICE